—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Griffin, J.), rendered August 27, 1997, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, the trial court did not err in denying his motion for a missing witness charge (see, People v Ortiz, 83 NY2d 989). The People established that the testimony sought would have been merely cumulative (see, People v Gonzalez, 68 NY2d 424; People v Tate, 199 AD2d 291).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Ritter, J. P., McGinity, H. Miller and Feuerstein, JJ., concur.